Citation Nr: 0819853	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-26 813	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1995 to 
May 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO granted 
service connection for left knee strain, right knee strain, 
and hemorrhoids.  It assigned initial ratings of 10 percent 
for left knee strain, 10 percent for right knee strain, and 0 
percent (a noncompensable rating) for hemorrhoids.  
(Jurisdiction over the veteran's claims file has since been 
transferred to the RO in Atlanta, Georgia.)  In June 2006, 
the Board remanded the matter for further notification, 
evidentiary development, and adjudication.  After completing 
the required notification and evidentiary development, the 
Appeals Management Center (AMC) granted service connection 
for a lumbar strain, which had previously been on appeal.  
The AMC issued a supplemental statement of the case (SSOC) in 
November 2007 that reflected denials of the claims for higher 
ratings.  

As the appeal of the veteran's claims for initial ratings in 
excess of 10 percent for left knee strain and for right knee 
strain and for an initial compensable rating for hemorrhoids 
emanates from the veteran's disagreement with the initial 
ratings assigned following the grant of service connection, 
the Board has characterized the claims as for higher initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


FINDINGS OF FACT

1.  The veteran's left knee strain is manifested by 
subjective complaints of pain and swelling and objective 
findings of full range of motion on repetitive testing with 
no functional loss.

2.  The veteran's right knee strain is manifested by 
subjective complaints of pain and swelling and objective 
findings of full range of motion on repetitive testing with 
no functional loss.

3.  Prior to August 1, 2007, the veteran's hemorrhoids were 
manifested by subjective complaints of occasional bleeding, 
and objective findings of an external and internal non-
thrombosed, reducible hemorrhoid with redundant tissue.

4.  Since August 1, 2007, the veteran's hemorrhoids have been 
manifested by subjective complaints of pain and bleeding, and 
objective findings of excessive redundant tissue and frequent 
recurrences with possible thrombosis suggested by the level 
of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5260, 5261 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for right knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5260, 5261 (2007).

3.  The criteria for an initial compensable rating for 
hemorrhoids for the period prior to August 1, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2007).

4.  The criteria for a rating of 10 percent for hemorrhoids 
from August 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through August 2001 and February 2007 notice 
letters, the RO notified the veteran of the legal criteria 
governing her claims and the evidence needed to support her 
claims.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate her claims and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the August 2001 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in her 
possession in support of her claims.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in her possession that pertains to the claim.  As 
indicated above, the four content-of-notice requirements have 
been met in this case.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
veteran was given the opportunity to respond following the 
February 2007 corrective notice letter.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  As such, in the instant case, a discussion of whether 
sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase and not an initial rating claim.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran was given VA examinations in December 2000 and August 
2007.  The veteran has further been given the opportunity to 
submit evidence, and she and her representative have provided 
written argument in support of her claim.  Otherwise, neither 
the veteran nor her representative has identified, and the 
record does not indicate, existing records pertinent to the 
claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 
9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
based on limitation of motion of the same knee joint.

The relevant medical evidence consists of VA examinations 
conducted in December 2002 and August 2007.  In the December 
2002 examination report, the veteran reported that she 
suffered from pain and swelling in the knees triggered by 
prolonged standing, walking, and running.  Flare-ups occurred 
once or twice per month and lasted up to 3 days.  The veteran 
further reported that prolonged standing or walking could 
lead to functional impairment.  

Physical examination found normal posture and gait.  The 
veteran's left knee was found to be normal on examination 
with a full range of motion, although pain was noted on 
motion.  Movement was not found to be limited by fatigue, 
weakness, lack of endurance, or incoordination.  Similarly, 
the right knee had a full range of motion with tenderness 
around the patella.  Although the examiner noted that the 
veteran's right knee had a range of motion limited by pain, 
no specific finding of limitation was made, and no notation 
of the point at which the pain began was included in the 
examination report.  No ankylosis, subluxation, locking, or 
joint effusion were noted.  Radiological examination of both 
knees was found to be normal.  The examiner diagnosed the 
veteran with bilateral knee strain with pain on motion.  The 
examiner further noted chronic, recurrent tenderness and 
swelling in the right knee.

The December 2002 examination report also reflects the 
veteran's complaints of internal and external hemorrhoids 
that recurred frequently with occasional bleeding.  The 
examiner noted no thrombosis but found that there was 
protrusion all the time.  The veteran reported using topical 
steroids and reported no functional impairment or time lost 
from work.  Physical examination revealed no reduction of 
lumen, no loss of sphincter tone, and no fissure, ulceration, 
or fecal leakage.  The examiner noted an external and 
internal hemorrhoid with excessive redundant tissue at the 3 
o'clock position, which was found to be reducible and without 
evidence of bleeding or thrombosis.  

Report of August 2007 VA examination of the veteran's knees 
noted her complaints of bilateral stiffness and swelling with 
occasional aching and burning just below the kneecaps.  She 
reported that sitting or standing for prolonged periods, as 
well as walking up steps, increased her pain.  The examiner 
noted that the veteran suffered from no instability, locking, 
or giving out and reported no dislocation or recurrent 
subluxation.  She reported having to take frequent breaks at 
her job as a corrections officer to accommodate her knees and 
treated the pain with over-the-counter pain medications.  
Flare-ups were reported once or twice per week, requiring her 
to sit more often but not preventing her from working.  The 
veteran denied that the flare-ups caused additional 
limitation of motion but stated that they caused her to avoid 
prolonged standing or walking up stairs as much as possible.  

Physical examination of the veteran's knees found a full 
range of motion bilaterally.  Her knees were found to be 
stable, and anterior and posterior drawer tests, Lachman's 
test, and McMurray's test were all found to be negative 
bilaterally.  The veteran's knees were found to have crepitus 
bilaterally and a grinding sensation was noted when the 
McMurray's test was conducted, which the examiner opined 
originated in the lateral joint in both knees.  The veteran's 
strength in the knees was found to be good to excellent 
bilaterally.  Radiological examination found no abnormalities 
in the knees bilaterally.  Motion testing revealed that the 
veteran could move through the full range of motion without 
any "significant pain response," which was not changed on 
repetition.  The examiner noted that full flexion was 
"mildly painful," as was extension through the last 20 
degrees of motion.   The examiner diagnosed the veteran with 
bilateral patellofemoral syndrome and noted that the 
radiological studies revealed very early signs of lateral 
joint narrowing of the knees but specifically found no 
evidence of osteoarthritis.  The examiner noted further that 
there was no instability or functional loss of range of 
motion.  He opined specifically that the limitation of joint 
function in the veteran's knees due to pain was not 
measurable in degrees but instead affected her "only to the 
extent the veteran would avoid activities which would 
aggravate her pain," such as running and walking up 
inclines.  The examiner further stated that no functional 
loss of range of motion or of strength was found.

The August 2007 VA examination report also reflects 
evaluation of the veteran's anus and rectum.  The examiner 
noted the veteran's report of intermittent treatment for 
hemorrhoids, including sitz baths, topical medication, diet 
changes, and stool softeners.  The veteran further reported 
pain and occasional bleeding, itching, and burning but denied 
fecal incontinence.  The veteran stated that the flare-ups 
occurred approximately once per month.  Physical examination 
revealed no fissures, rectal prolapse, signs of anemia, or 
loss of sphincter tone.  An external hemorrhoid from 5 to 10 
o'clock was noted of approximately 1 cm in length and 3 mm in 
width.  It was noted to be very tender with redundant 
external tissue and no thrombosis.  The examiner diagnosed 
the veteran with external hemorrhoids with redundancy of 
tissue and seeming reduction of lumen that the examiner 
opined could be a symptom of the hemorrhoid and not true 
lumen reduction.  The examiner noted that the level of pain 
the veteran was experiencing "suggested possible 
thrombosis," although no thrombosis was palpable.  The 
examiner opined that the pain could represent a resolving 
thrombosis or an early status thrombosis that had not yet 
developed.

In addition to the medical evidence, the veteran has 
submitted multiple statements in support of her claim.  Each 
of these statements reflects similar complaints as were 
reported in the veteran's two VA examinations.  In 
particular, the veteran contended in her July 2003 notice of 
disagreement that her knees were burning and swelling daily.  
She also contended in her July 2004 appeal that her knees 
swell when she walks and hinder her performance of daily 
household tasks.  She also contended at that time that her 
hemorrhoids cause pain during bowel movements, and that 
picking up her children or heavy items can cause flare-ups 
lasting up to 6 days.  The veteran claimed that these 
problems prevent her from holding a job that requires 
prolonged standing or lifting objects of more than 25 pounds.  

A.  Bilateral Knee Strain

In its January 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
left knee strain and a 10 percent evaluation for right knee 
strain, effective May 23, 2001, in accordance with the 
criteria set forth in the rating schedule.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under Diagnostic Code 5262, which 
evaluates impairment of the tibia and fibula, a 10 percent 
rating is warranted for malunion with slight knee or ankle 
disability, a 20 percent rating for malunion with moderate 
knee or ankle disability, a 30 percent rating for malunion of 
the tibia or fibula with marked knee or ankle disability, and 
a 40 percent rating for nonunion of the tibia or fibula with 
loose motion requiring a brace.

The Board further notes that under Diagnostic Code 5260, a 10 
percent disability rating is warranted if flexion is limited 
to 45 degrees, a 20 percent disability rating if flexion is 
limited to 30 degrees, and a 30 percent disability rating if 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension under 
Diagnostic Code 5261 is rated 10 percent disabling if 
extension is limited to 10 degrees, 20 percent disabling if 
extension is limited to 15 degrees, 30 percent disabling if 
extension is limited to 20 degrees, 40 percent disabling if 
extension is limited to 30 degrees, and 50 percent disabling 
if extension is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Since the filing of the veteran's claims for increased 
ratings, the Board does not find that the veteran's left knee 
strain or right knee strain has resulted in a level of 
impairment warranting an initial rating in excess of 10 
percent.  

Here, the medical evidence reflects that the veteran has 
complained of pain and swelling in the knees, which problems 
are exacerbated by prolonged standing and walking up stairs.  
The VA examination reports reflect the veteran's reported 
history of pain and swelling, and the December 2002 examiner 
noted that the veteran had pain on range of motion of both 
knees.  The August 2007 VA examiner found, however, that the 
veteran could move through the full range of motion without 
any significant functional limitation.  Radiological 
evaluation at that examination revealed normal knees 
bilaterally, and the VA examiner noted specifically that the 
veteran experienced slight pain through the last 20 degrees 
of extension but was not significantly functionally limited 
by pain, even on repetitive motion testing.  The examiner 
concluded that the veteran had full range of motion 
bilaterally and was functionally limited only to the extent 
that she may have to avoid activities such as running; no 
finding of functional limitation was made.  

At no time was malunion or nonunion of the tibia or fibula 
shown, or considered a part of what has been characterized as 
knee strain.  Even if considering knee strain as analogous to 
malunion of the tibia or fibula, the record does not suggest 
more than slight disability, especially given the examiner's 
assessments regarding the absence of functional limitations.  
The Board will therefore consider whether the veteran's 
service-connected knee disability would warrant a higher 
rating under any other Diagnostic Code.  

The Board does not find that the clinical evidence warrants 
consideration of a higher rating under Diagnostic Code 5003 
(degenerative arthritis).  Specifically, the Board notes that 
at no time has any radiological examination of the veteran's 
knees revealed arthritis.  At the December 2002 examination, 
the examiner noted that the veteran's knees were normal 
radiographically.  Further, at the August 2007 examination, 
the examiner noted that while radiological evaluation 
revealed very early signs of lateral joint narrowing in the 
veteran's knees, she stated specifically that this was not 
indicative of osteoarthritis.  Thus, given that the award of 
service connection did not include arthritis, and because 
none is shown, assignment of a rating higher than the current 
10 percent under Diagnostic Code 5003 is not warranted.  

The Board concludes that the evidence does not support a 
rating for limitation of flexion under Diagnostic Code 5260 
or for limitation of extension under Diagnostic Code 5261.  
As noted above, the veteran had full range of motion 
bilaterally at both the December 2002 and August 2007 VA 
examinations.  As such, neither VA examination report 
revealed limitation of flexion or extension of either knee 
sufficiently restricted to warrant a compensable rating.  As 
the functional impact of the bilateral knee disability has 
been properly considered by the examiners, whose opinions 
included an assessment of no functional limitations with 
respect to motion or strength, no rating is warranted under 
Diagnostic Code 5260 or 5261.

As a result, the Board finds that the medical evidence does 
not suggest, even when functional loss due to pain is 
considered, that the veteran's knee disabilities are so 
disabling as to approximate the level of impairment required 
for the assignment of an initial rating in excess of 10 
percent for left knee strain or for right knee strain.  In 
reaching this decision, the Board looks particularly to the 
findings of the August 2007 examination, in which the 
examining physician noted the veteran's subjective complaints 
and diagnosed bilateral patellofemoral syndrome in the knees.  
Further, at the August 2007 VA examination, the veteran 
denied that flare-ups in her knees caused additional 
limitation of motion.  At that time, she was found to have a 
full range of motion bilaterally with active, passive, and 
repetitive range of motion.  The VA examiner at that time 
found specifically that the limitation of function due to 
pain resulted in functional loss only to the extent that the 
veteran must limit activities that aggravate pain, such as 
running or walking up inclines.  The examiner specifically 
noted that there was no functional loss of range of motion or 
of strength, even on repetitive motion testing.  38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261; DeLuca, 8 Vet. App. at 204-7.  There has been no 
indication that separate ratings may be assigned for 
limitation of extension or flexion.  Compensable ratings are 
not demonstrated by the clinical findings regarding either 
motion.

Otherwise, the Board does not find the clinical evidence 
demonstrates ankylosis of the knee (Diagnostic Code 5256), or 
recurrent subluxation or lateral instability (Diagnostic Code 
5257).  Likewise, although the veteran has complained of 
symptoms of pain and swelling of her knees, the clinical 
evidence does not demonstrate dislocation of semilunar 
cartilage (Diagnostic Code 5258) or removal of semilunar 
cartilage (Diagnostic Code 5259).  Further, the Board finds 
that the clinical evidence does not demonstrate traumatically 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing (Diagnostic Code 5263).

Therefore, the Board concludes that assignment of an initial 
rating in excess of 10 percent for left knee strain or for 
right knee strain is not warranted.

B.  Hemorrhoids

Under the applicable criteria governing the veteran's 
hemorrhoids claim, mild or moderate internal or external 
hemorrhoids warrant a noncompensable (0 percent) rating.  
Large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, warrant a 
10 percent rating.  With persistent bleeding and with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted, which is the highest schedular rating under this 
Diagnostic Code.  38 C.F.R. § 4.114 (Diagnostic Code 7336) 
(2007).

Following a review of the examination reports and noted 
findings, the Board finds that prior to August 1, 2007, an 
initial compensable rating for the veteran's hemorrhoids is 
not warranted.  

In this regard, the Board notes that the December 2002 
examination report reflects the veteran's complaints of 
recurring hemorrhoids with occasional bleeding that caused no 
functional impairment or lost work time.  Physical 
examination revealed no reduction of lumen, no loss of 
sphincter tone, and no fissure, ulceration, or fecal leakage.  
The examiner diagnosed a reducible external and internal 
hemorrhoid with redundant tissue but without bleeding or 
thrombosis.  Here, the medical evidence does not more nearly 
approximate a 10 percent rating for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  The Board has also 
considered, but does not find, that the veteran's hemorrhoids 
prior to August 1, 2007, were manifested by persistent 
bleeding with secondary anemia or with fissures to warrant a 
20 percent rating.  Absent any findings which reflect that 
the veteran's service-connected hemorrhoids are more than 
mild or moderate, a compensable rating is not warranted prior 
to August 1, 2007.  38 C.F.R. § 4.114 (Diagnostic Code 7336).

With regard to the veteran's disability since August 1, 2007, 
the medical evidence during this period includes an August 1, 
2007, report of VA examination.  Following a review of the 
medical evidence and the noted findings, the Board finds 
that, with resolution of reasonable doubt in the veteran's 
favor, a rating of 10 percent for the veteran's hemorrhoids 
is warranted from August 1, 2007.  

Here, the Board notes that the August 2007 VA examination 
revealed no fissures, rectal prolapse, signs of anemia, or 
loss of sphincter tone.  However, the veteran was diagnosed 
with an external hemorrhoid of approximately 1 cm in length 
and 3 mm in width, which was noted to be very tender with 
redundant external tissue.  The examiner further found a 
seeming reduction of lumen and noted that the level of pain 
the veteran was experiencing "suggested possible 
thrombosis," although no thrombosis was palpable.  The 
examiner opined that the pain could represent a resolving 
thrombosis or an early status thrombosis that had not yet 
developed.

After reviewing the medical evidence of record, the Board 
finds that the degree of impairment resulting from the 
veteran's service-connected hemorrhoids from August 1, 2007, 
warrants a rating of 10 percent.  Although the hemorrhoid 
with which the veteran was diagnosed on VA examination was 
not noted to be irreducible, the Board notes that the 
examiner noted possible thrombosis, particularly in light of 
the significant pain the veteran was experiencing.  The Board 
further notes that the August 2007 VA examiner found 
redundant external tissue and noted the veteran's complaints 
of frequent recurrences.  Similarly, the veteran has stated 
that her hemorrhoids caused pain on bowel movements and 
whenever she lifted her children or any object weighing over 
25 pounds.  Giving the veteran the benefit of the doubt, and 
with application of 38 C.F.R. § 4.7, the Board concludes that 
the evidence establishes that from August 1, 2007, the 
veteran has suffered from hemorrhoids that are tantamount to 
disability manifested by large or thrombotic hemorrhoid with 
excessive redundant tissue and frequent recurrences to 
warrant a 10 percent rating from August 1, 2007.

The Board has also considered, but does not find, that the 
veteran's hemorrhoids since August 1, 2007, have been 
manifested by persistent bleeding with secondary anemia or 
with fissures to warrant a 20 percent rating.  38 C.F.R. § 
4.114 (Diagnostic Code 7336).

C. Extra-schedular Evaluation

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral knee strain or hemorrhoids are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
There simply is no evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); frequent periods of treatment, let alone 
hospitalization; or evidence that the veteran's left knee 
strain, right knee strain, or hemorrhoids otherwise renders 
impractical the application of the regular schedular 
standards.  On the contrary, the August 2007 VA examiner 
specifically stated that the veteran's disabilities were not 
preventing her from working.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected left knee strain and right knee 
strain warrant initial ratings of no more than 10 percent.  
The Board further finds that prior to August 1, 2007, the 
veteran's service-connected hemorrhoids did not warrant an 
initial compensable rating.  From August 1, 2007, the 
veteran's service-connected hemorrhoids warrant a rating of 
10 percent.  38 C.F.R. § 4.114 (Diagnostic Code 7336).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for ratings higher than awarded by this decision, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for left knee 
strain is denied.

An initial rating in excess of 10 percent for right knee 
strain is denied.

An initial compensable rating for hemorrhoids is denied prior 
to August 1, 2007.

A rating of 10 percent for hemorrhoids since August 1, 2007, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


